DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 05/20/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1, 3, 5, 8-18 are currently under examination. Claim 18 is a new claim.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/063080, filed 05/31/2017, which claims benefit of application #62/348,272, filed 06/10/2016 is acknowledged. 
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application No. 06/10/2016, filed on November 07, 2016, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file.
Response to Arguments
Applicant’s responses and arguments filed 05/20/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of subject matter not being previously prosecuted, therefore changing the scope of the claims and necessitating new grounds of rejection.
Applicant argues (on page 6) regarding independent claim 1, that the references of record do not teach the amended limitations.
In response, the examiner is considering new grounds of rejection for addressing the amended limitations. The Applicant’s arguments is therefore found not persuasive since the amendments are changing the scope of the claims necessitating new search and new grounds of rejection as reported below. 
Applicant argues (on pages 6-7) regarding independent claim 12, that the references of record do not teach the amended limitations.
In response, the examiner is considering new grounds of rejection for addressing the amended limitations. The Applicant’s argument is therefore found not persuasive since the amendments are changing the scope of the claims necessitating new search and new grounds of rejection as reported below. 
Applicant argues (on page 7) regarding the dependent claims 3, 5, 8-11, 13-17 12, that the references of record do not teach the amended limitations since they are dependent from their respective independent claims..
In response, absent to the contrary, since the Applicant’s argument is directed to the same argument presented for claim 1 and claim 12, wherein the system is  necessitating new grounds of rejection. The examiner since new grounds of rejection are necessary the examiner is considering new grounds of rejection for addressing the amended limitations. The Applicant’s argument is therefore found not persuasive since the amendments are changing the scope of the claims necessitating new search and new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3, 5, 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depends directly or indirectly from claim 1 are also rejected due to their dependency from claims 1 and 12.
Claim 1 recites “the surface representing a boundary between two different materials of the imaged volume and delineating a 3D region of interest”. It is unclear what is the term “surface” is intended to limit. The claim appears to use the surface to separate two elements of the rendered volume here “a boundary between two different materials” and at the same time to represent the region of interest being directed to be volumetrically rendered and separated visually from the surrounding space. The specification appears to exemplify the surface as the surface delineating two different elements within the region of interest being rendered but not separating them  ([0025]). Clarification is requested via amendments.
For the purpose of the examination, the surface/boundary will be interpreted as the surface including two different elements within the anatomical region of interest and representing the 3D region of interest as exemplified within the specification.
Similarly, claim 12 recites “the surface representing a boundary between two different materials of the volume” with the dependent claim 17 claiming “the boundary delineates a 3D region of interest in the 3D data set” that the surface/boundary also represents the 3D region of interest”. It is unclear what the sentence is intended to limit such the specification does not describe or define such a boundary separating two different elements. Clarification is requested via amendments.  
For the purpose of the examination, the surface/boundary will be interpreted as the surface including two different elements within the anatomical region of interest and representing the 3D region of interest as exemplified within the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

Claims 1, 3, 5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schroecker (USPN 20160063758 A1; Pub.Date 03/03/2016; Fil.Date 08/26/2014), in view of Gonçalves (2016 Pediatr. Radiol. 46:177–189; Pub.Date 01/29/2016).
Regarding claim 1, Schroecker teaches an ultrasound imaging system comprising an ultrasound imaging system (Fig. 1A,[0021] “the medical imaging device 101 may be an ultrasound imaging system”),  an ultrasound probe configured to receive ultrasound echoes from a subject to image a volume of the subject ([0023] “the acquisition subsystem 120 may include transmission and receive components of an ultrasound imaging system, such as a transmitter, a transmit beamformer, a receiver, and a receive beamformer. The acquisition subsystem 120 of an ultrasound imaging system may also include probe with a plurality of transducer elements [Probe with plurality of transducer elements ...The acquisition subsystem 120 may additionally include any other components configured for acquiring 3D medical imaging datasets from a patient.”); a scan converter configured to generate a three dimensional data set from the ultrasound echoes ([0021] “the processor 104 may include a central processing unit (CPU), a microprocessor, a graphics processing unit (GPU), or any other electronic component capable of processing data according to specific logical instructions. Having a processor that includes a GPU may advantageous for computation-intensive operations, such as volume-rendering large 3D medical imaging datasets”); 
a volume renderer configured to calculate surface shading information of a surface of the 3D data set [...the surface representing a boundary between two different materials of the imaged volume and delineating a 3D region of interest...] the surface shading information being based, at least in part, on a location of a simulated light source relative to the surface, the volume rendered being further configured to render a two dimensional projection image of the 3D data set from a viewing perspective, the 2D projection image including the 3D region of interest and the shading information ([0021] “Having a processor that includes a GPU may advantageous for computation-intensive operations, such as volume-rendering large 3D medical imaging datasets” with Fig.1 and [0028] with “The volume-rendered image may be shaded in order to present the user with a better perception of depth“ which implicitly define a surface to shade in 3D and “The processor 104 (shown in FIG. 1) may compute the amount of light at positions corresponding to each of the pixels and apply standard shading methods based on the gradients and specific light directions” for the surface shading information being based on the location of the light source with [0002] “Volume-rendered images are typically 2D representations of a 3D medical imaging dataset” and the light source being a simulated light source which characteristics can be adjusted by the user via the user input [0036]-[0038] the light sources being with independent adjustments of their parameters reported in Fig. 6 Table 600 such as light positions and beam directions as in Fig.7 towards the region of interest, wherein Figs. 4, 7-9 and [0006]  “Generating the volume-rendered image comprises calculating a shading for the volume-rendered image based on a first light source, a second light source, and a third light source. The second light source and the third light source are both positioned differently than the first light source. The method includes displaying the volume-rendered image “);
a display providing, in part, a graphical user interface configured to: display the 2D projection image concurrently with a visual indicator of the simulated light source (Fig. 1A-1B display device 108/128 with displaying rendered images as in Fig. 7, and user interface 106/126 [0022] “A user input 106 is communicatively connected to the processor 104... the user input 106 may include ..., a touch screen,” and “the user input 106 may include one or more of a mouse, a track pad, a touch screen, rotary controls, or an assortment of hard or soft keys with defined or definable functions. The user input 106 may comprise any other type of input device configured to allow the input of commands” which implies that user is inputting commands via the user input which uses a touch screen therefore having a graphical user interface with the touch screen to input at least commands; additionally, “the display device 108 is communicatively connected to the processor 104 as well. The display device may include a monitor or display screen such as a monitor, an LCD screen, and LED screen, a projector, or any other device suitable for displaying a volume-rendered image”; additionally Fig. 7 and [0043] for displaying the rendered images 695 and 720 and concurrently visual indicators 710, 712, 714 of the simulated lights); 
Schroeker teaches also receive user input to move the simulated light across the boundary from a first location on a same side of the boundary as the viewing perspective to a second location behind the boundary (Fig. 7 and [0043] rendered region of interest 700 with volume rendered subject 695/720 with light positioned as 710, 712 and 704 using Fig. 6 Table 600 to adjust parameters such as light source positions via user input 106, and [0036]-[0038] “At step 310, a user adjusts a parameter for one of the light sources. FIG. 6 is a table 600 showing an exemplary list of parameters that may be adjusted” and [0039] “Referring back to FIG. 3, at step 310 the user may independently adjust a parameter for each light source” such as the position or location of the simulated light source with the position of the light can be in the forefront or in the back of the of the rendered anatomical object as exemplified in Fig.7 by the simulated  light sources 710, 712 and 714, therefore reading on moving the simulated light from a first location to a second location the location being in the forefront or in the back of the rendered volume defined by the boundary defining the rendered image). 
Schroeker also teaches dynamically update the surface shading information as the simulated light source is moved across the boundary with the visual indicator remaining visible when positioned at the second location (Fig.3 and [0039] with the adjustment performed with the user input 106 (step 310 in Fig.3) are updated after input (Fig.3 step 312) “[0039] Referring back to FIG. 3, at step 310 the user may independently adjust a parameter for each light source. Next, at step 312, the processor 104 generates an updated volume-rendered image based on the adjusted parameter settings from step 310 for any one of the light sources. At step 314, the processor 104 displays the updated volume-rendered image on the display device 108” wherein the display of the volume-rendered anatomical object with the visual indicator of the light source is displayed in real time (claim 19)).
Schroecker does not specifically teach the surface representing a boundary between two different materials of the imaged volume and delineating a 3D region of interest as in claim 1.
However, Gonçalves teaches within the same field of endeavor of imaging such as 3D ultrasound image (Title and abstract) the rendering of 3D ultrasound images (Fig.8 with the rendered image compared with direct images of an embryo with the cavity of the mother ‘s uterus  with the comparison between ultrasound image 8a and the rendered image 8b and Fig.9a and 9b showing the rendering of the volume from different vision direction, wherein all the rendered volumes provide visualization of pathological presence for the embryo) with therefore the rendered image with the surface of the uterus of the mother separating the embryo from the mother uterus therefore a surface as a boundary separating two different anatomical object as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Schroecker such that the apparatus further comprises: the surface representing a boundary between two different materials of the imaged volume and delineating a 3D region of interest, since one of ordinary skill in the art would recognize that using a surface as a boundary for separating the uterus from the embryo within a volumetric rendering of the embryo in-utero were known in the art as taught by Gonçalves. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Gonçalves and Schroecker teach performing volume rendering from ultrasound image dataset. The motivation would have been to provide a visualization of the pathological conditions present in the embryo during child bearing prior to birth leading to correct diagnosis and alerting the practitioner of the embryo’s conditions for better prediction and safety for the embryo, as suggested by Gonçalves (p.182 col.1 1st ¶).

	Regarding independent claim 12, Schroecker teaches a method comprising: receiving a 3D data set for rendering a 2D projection image thereof , wherein the 3D data set is constructed from ultrasound echoes received from a volume of a subject (Title and abstract and Fig.3 for the method in Fig.3 with receiving 3D imaging dataset for generating a volume-rendered image 304, with as in [0050] “The 3D medical imaging dataset may be acquired from any type of medical imaging device, but according to an exemplary embodiment, the 3D medical imaging dataset may be an ultrasound dataset acquired from an ultrasound imaging system” the dataset being acquired from ultrasound imaging device from a volume of a subject as in Fig.7).
Schroecker teaches also setting an in-plane position of a simulated light source in a plane corresponding to a projection plane of the 2D projection image with Schroeker defining the position of a simulated light ([0035] “The preset configuration may be a default configuration or it may be user configurable” and [0036]-[0038] light sources with independent adjustments of their parameters reported in Fig. 6 Table 600 such as light positions and beam directions as in Fig.7 towards the region of interest, using the adjustable spherical coordinates in [0033] and Fig.5 to locate the simulated light with the coordinate origin point 502 placed such as “The origin 502 may coincide with a geometric center of the 3D medical imaging dataset 402” where the position of the light source may be as described in Fig.4 within the same plane than the view [0032] “The orientation 400 also includes a view direction 410 that represents the position from which the 3D medical imaging dataset 402 is viewed” therefore representing the projection image plane for viewing) therefore the simulated light source positioned within the projection plane of the 2D projection image.
Schroecker therefore teaches also 
determining a depth position of the simulated light source within the 3D data set on an axis normal to the projection plane since as discussed above, the position of the simulated light is determined as a parameters for generating the volume-rendered image (Fig.6 Table 6 and [0038] with the coordinate origin placed at the geometric center of the dataset, therefore the position of the simulated light and its depth position within the 3D data set being therefore known according to the normal direction to the projection plane, wherein the determination is used for the generation of the volume-rendered image using different technique including the ray-casting method ([0027]) and with the light casting light for performing shading ([0028]);
calculating surface shading information for rendering a surface in the 2D projection image, [...the surface representing a boundary between two different materials of the volume...], wherein the surface shading information is calculated based, at least in part, on the in-plane and depth positions of the simulated light source ([0021] “Having a processor that includes a GPU may advantageous for computation-intensive operations, such as volume-rendering large 3D medical imaging datasets” with Figs.1 and 2 and [0027] for ray casting method for the light between the position of the viewing or projection plane relative to the region of interest  and [0028] for the light source to the region of interest with “The volume-rendered image may be shaded in order to present the user with a better perception of depth“ which implicitly define a surface to shade in 3D and “The processor 104 (shown in FIG. 1) may compute the amount of light at positions corresponding to each of the pixels and apply standard shading methods based on the gradients and specific light directions” for the surface shading information being based on the location of the light source with [0002] “Volume-rendered images are typically 2D representations of a 3D medical imaging dataset” and wherein Figs. 4, 7-9 and [0006]  “Generating the volume-rendered image comprises calculating a shading for the volume-rendered image based on a first light source, a second light source, and a third light source. The second light source and the third light source are both positioned differently than the first light source. The method includes displaying the volume-rendered image”);
rendering, on a display, the 2D projection image including the shading information together with a visual indicator of the simulated light source (Fig. 1A-1B display device 108/128 with displaying rendered images as in Fig. 7, and user interface 106/126 [0022] “A user input 106 is communicatively connected to the processor 104... the user input 106 may include ..., a touch screen,” and “the user input 106 may include one or more of a mouse, a track pad, a touch screen, rotary controls, or an assortment of hard or soft keys with defined or definable functions. The user input 106 may comprise any other type of input device configured to allow the input of commands” which implies that user is inputting commands via the user input which uses a touch screen therefore having a graphical user interface with the touch screen to input at least commands; additionally, “the display device 108 is communicatively connected to the processor 104 as well. The display device may include a monitor or display screen such as a monitor, an LCD screen, and LED screen, a projector, or any other device suitable for displaying a volume-rendered image”; additionally Fig. 7 and [0043] for displaying the rendered images 695 and 720 and concurrently visual indicators 710, 712, 714 of the simulated lights);
interactively changing the depth position of the simulated light source by moving, responsive to user input, the displayed visual indicator from a first location in front of the surface to a second location behind the surface (Fig. 7 and [0043] rendered region of interest 700 with volume rendered subject 695/720 with light positioned as 710, 712 and 704 using Fig. 6 Table 600 to adjust parameters such as light source positions via user input 106, and [0036]-[0038] “At step 310, a user adjusts a parameter for one of the light sources. FIG. 6 is a table 600 showing an exemplary list of parameters that may be adjusted” and [0039] “Referring back to FIG. 3, at step 310 the user may independently adjust a parameter for each light source” with the position of the light can be in the forefront or in the back of the of the rendered anatomical object as exemplified in Fig.7by the light 710, 712 and 714, therefore reading on moving the simulated light from a first location to a second location the location being in the forefront or in the back of the rendered volume defined by the boundary defining the rendered image)
while updating the shading information, in real time, the visual indicator remaining visible through the surface when moved to the second location (Fig.3 and [0039] with the adjustment performed with the user input 106 (step 310 in Fig.3) are updated after input (Fig.3 step 312) “[0039] Referring back to FIG. 3, at step 310 the user may independently adjust a parameter for each light source. Next, at step 312, the processor 104 generates an updated volume-rendered image based on the adjusted parameter settings from step 310 for any one of the light sources. At step 314, the processor 104 displays the updated volume-rendered image on the display device 108” wherein the display of the volume-rendered anatomical object with the visual indicator of the light source is displayed in real time (claim 19)).
Schroecker does not specifically teach the surface representing a boundary between two different materials of the volume as in claim 1.
However, Gonçalves teaches within the same field of endeavor of imaging such as 3D ultrasound image (Title and abstract) the rendering of 3D ultrasound images (Fig.8 with the rendered image compared with direct images of an embryo with the cavity of the mother ‘s uterus  with the comparison between ultrasound image 8a and the rendered image 8b and Fig.9a and 9b showing the rendering of the volume from different vision direction, wherein all the rendered volumes provide visualization of pathological presence for the embryo) with therefore the rendered image with the surface of the uterus of the mother separating the embryo from the mother uterus therefore a surface as a boundary separating two different anatomical object with the surface representing a boundary between two different materials of the volume as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Schroecker such that the apparatus further comprises: the surface representing a boundary between two different materials of the volume, since one of ordinary skill in the art would recognize that using a surface as a boundary for separating the uterus from the embryo within a volumetric rendering of the embryo in-utero were known in the art as taught by Gonçalves. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Gonçalves and Schroecker teach performing volume rendering from ultrasound image dataset.. The motivation would have been to provide a visualization of the pathological conditions present in the embryo during child bearing prior to birth leading to correct diagnosis and alerting the practitioner of the embryo’s conditions for better prediction and safety for the embryo, as suggested by Gonçalves (p.182 col.1 1st ¶).

Regarding the dependent claims 3, 5, 8-11, 13-18, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Schroecker and Gonçalves. 
Regarding claim 3, Schroecker teaches the light source as being of the type Fan light with a collimation angle of 45° (Fig. 6 Table 6) therefore describing the simulated light as being a multidirectional light source as claimed. 
Regarding claim 5, Schroecker teaches the imaging system, comprising a trackball, a touchpad, a touch screen, or a combination thereof, for controlling the graphical user interface ([0022] “A user input 106 is communicatively connected to the processor 104. The user input 106 may include a trackball and one or more buttons according to an exemplary embodiment. However, according to other embodiments, the user input 106 may include one or more of a mouse, a track pad, a touch screen, rotary controls, or an assortment of hard or soft keys with defined or definable functions. The user input 106 may comprise any other type of input device configured to allow the input of commands“). 
Regarding claim 8, Schroecker teaches the visual indicator of the simulated light source comprises an orb (Fig. 7 visual light source indicator 710, 712, 714 appearing as orbs directed to the rendered image).
Regarding claim 9, Schroecker teaches the imaging system, wherein a size of the visual light source indicator is based, at least in part, on a depth of the simulated light source in the 3D data set (Fig.8 and [0046] “The light direction indicators (702, 704, 706) may be modified to indicate other parameters such as intensity, color, or light type, just to name a few. For example, a size of a light direction indicator may be adjusted to show the intensity of the light. One of ordinary skill in the art would know that the intensity of light received by the target is inversely dependent on the square of the distance between the light source and the target due to the solid angle between the light source and the target. Therefore one of ordinary skill in the art would have recognize that the intensity of the light source received by the target will decrease with the distance between the light source and the target and therefore would understand that Schroeder is also teaching that the size of the visual light source indicator would also be based on the depth of the position of the simulated light source). 
Regarding claim 10, Schroecker teaches the imaging system, wherein the simulated light source is one of a plurality of simulated light sources ([0006] “Generating the volume-rendered image comprises calculating a shading for the volume-rendered image based on a first light source, a second light source, and a third light source” and Fig. 7 three simulated light sources with at least one on the back side of the rendered image). 
Regarding claim 11, Schroecker teaches the imaging system, wherein the graphical user interface is further configured to receive user input to set an intensity of the simulated light source (Fig.6 and [0037]-[0038] “a table 600 showing an exemplary list of parameters that may be adjusted according to an embodiment. It should be appreciated that the parameters shown in the table 600 represent a non-limiting list and that the values shown for each parameter are merely exemplary” with several user input elements for adjusting light intensity). 
Regarding claim 13, Schroecker teaches the method, wherein the setting of the in-plane position of the simulated light source is responsive to user input ([0035] “The preset configuration may be a default configuration or it may be user configurable” and Fig. 7 and [0043] rendered region of interest 700 with volume rendered subject 695/720 with light positioned as 710, 712 and 704 using Fig. 6 Table 600 to adjust parameters such as light source positions via user input 106, and [0036]-[0038] “At step 310, a user adjusts a parameter for one of the light sources. FIG. 6 is a table 600 showing an exemplary list of parameters that may be adjusted, such as intensity, direction...).
Regarding claim 14, as discussed for claim 3, Schroecker teaches the light source as being of the type Fan light with a collimation angle of 45° (Fig. 6 Table 6) therefore describing the simulated light as being a multidirectional light source. Additionally, Schroecker teaches that the back light source “may be used to create a highlighted region, sometimes referred to as a “halo” around the top edges a volume-rendered image” ([0034]) therefore teaching the simulated light source comprises a multidirectional light source, and wherein the visual indicator of the multidirectional light source comprises a halo as claimed.
Regarding claim 15, Schroecker teaches deactivating the visual indicator, responsive to user input, after changing the depth position of the simulated light source since Schroecker teaches the passage from the display of rendered volume as in the insert Fig. 7 insert 700 with light indicator to the rendered volume in the main display Fig. 7 display 690 rendered volume 695. Therefore Schroeker teaches to deactivate the light source indicators at each step of the rendering display after moving the light source in order to display the main rendered volume. Since as discussed above, Schroecker teaches the update after each move in response of the user input being performed in real time (claim 19) therefore Schroecker teaches deactivating the visual indicator, responsive to user input, after changing the depth position of the simulated light source as claimed.
Regarding claim 16, as discussed above, Schroeker teaches wherein the 3D region of interest includes at least a portion of a blood vessel, a heart, a tumor, a fetus, or an organ ([0031] “The intensities, opacities, and gradients in the 3D medical imaging dataset may correspond with tissues, organs, and structures in the volume-of-interest from which the 3D medical imaging dataset was acquired” and [0050] “Additionally, the volume-rendered image may be of any anatomical structure, but according to an exemplary embodiment, the 3D medical imaging dataset may be acquired from at least a portion of a fetus).
Regarding claim 17, as discussed above for claim 1, Schroecker teaches the 3D region of interest includes at least a portion of a blood vessel, a heart, a tumor, a fetus, or an organa ([0031] “The intensities, opacities, and gradients in the 3D medical imaging dataset may correspond with tissues, organs, and structures in the volume-of-interest from which the 3D medical imaging dataset was acquired” and [0050] “Additionally, the volume-rendered image may be of any anatomical structure, but according to an exemplary embodiment, the 3D medical imaging dataset may be acquired from at least a portion of a fetus) and Schroecker teaches the boundary delineates a 3D region of interest in the 3D data set (Fig. 7 with the volume rendered 695 is at least a portion of a single embryo as region of interest and [0050]).  
Regarding claim 18, Schroecker teaches as discussed in claim 15 the passage from the display of rendered volume as in the insert Fig. 7 insert 700 with light indicator to the rendered volume in the main display Fig. 7 display 690 rendered volume 695. Therefore Schroeker teaches to deactivate the light source indicators at each step of the rendering display in order to display the main rendered volume. Since as discussed above, Schroecker teaches the update after each move in response of the user input being performed in real time (claim 19) therefore Schroecker teaches deactivating the visual indicator, responsive to user input, after changing the depth position of the simulated light source. Since the user input has been shown to be performed using a graphical user interface, therefore Schroeker teaches the graphical user interface is further configured to receive user input for deactivating the visual indicator of the simulated light source after positioning the simulated light source at the second location as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793